            CASE 0:20-mj-00681-TNL Doc. 17 Filed 11/02/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                           Case No. 20-mj-681 (TNL)

 UNITED STATES OF AMERICA,

                  Plaintiff,                 ORDER GRANTING SECOND
                                             JOINT MOTION FOR
       v.                                    CONTINUANCE AND EXCLUSION
                                             OF TIME
 SHADOR TOMMIE CORTEZ
 JACKSON,

                  Defendant.

      This matter came before the Court on the parties’ second joint motion for a

continuance and exclusion of time under the Speedy Trial Act. (See Docket No. 16.)

Having reviewed the motion, and the files and records herein, and finding that good

cause has been shown,

      IT IS HEREBY ORDERED that the second joint motion (Docket No. 16) is

GRANTED as follows:

      1.      Pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that good cause has

been shown to grant such a continuance and that such a continuance best serves the

ends of justice. The Court specifically finds that the parties are justified in needing

an additional 45 days to make adequate factual inquiry into the discovery in this

matter and discuss a potential resolution of Mr. Jackson’s case. The Court further

finds that the ends of justice outweigh the interests of the public and Mr. Jackson in

a speedy trial. Accordingly, the period of time from November 9, 2020, the current

date by which an indictment or information need to be filed, through December 24,
          CASE 0:20-mj-00681-TNL Doc. 17 Filed 11/02/20 Page 2 of 2




2020, the new date by which an indictment or information must be filed, shall be

excluded from the Speedy Trial Act computations in this case.

Dated: November __, 2020


                                      ______________________________________
                                      Honorable Becky R. Thorson
                                      United States Magistrate Judge




                                         2
